 



EXHIBIT 10.66
AMENDMENT TO
THE DURIRON COMPANY, INC.
FIRST MASTER BENEFIT TRUST AGREEMENT
PREAMBLE
          On October 1, 1987, THE DURIRON COMPANY, predecessor of FLOWSERVE
CORPORATION (“Flowserve”), established the FIRST MASTER BENEFIT TRUST (the
“Trust”) pursuant to a Trust Agreement between The Duriron Company, Inc. and
Bank One, Dayton, as Trustee. The Trust was established to hold assets to pay
deferred obligations of the grantor for incentive and deferral compensation
amounts. Since the Trust was established, section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), has been enacted and has become effective
with respect to the benefit plans funded under the Trust. The Trust Agreement
will be amended in 2006 for overall compliance with section 409A of the Code. In
the interim, Questions and Answer 20 of Internal Revenue Service Notice 2005-1
permits distribution of certain amounts without respect to the otherwise
applicable limitations of section 409A. By this amendment, Flowserve intends to
accomplish amendment of the Trust Agreement to provide for such distributions.
Section 13.2 of the Trust Agreement permits Flowserve to amend the Trust
Agreement, with the consent of participants having at least a cumulative
sixty-five percent (65%) interest in the assets of each respective Plans subject
to any such amendment. The Trust Agreement is hereby amended as follows:
          1. Section 4.1 of the Trust Agreement is hereby amended by adding the
following sentence, at the end thereof:
     “Section 4.6 of the Trust Agreement shall be deemed to constitute the last
effective Payment Schedules for Ronald F. Shuff, Diane Harris, William Jordan
and Robert Frazer, respectively.”
          2. Section 4.2 of the Trust Agreement is hereby amended by adding the
following sentence, at the end thereof:
     “Section 4.6 of the Trust Agreement shall be deemed to constitute the last
effective Modified Payment Schedules for Ronald F. Shuff, William Jordan, Robert
Frazer and Diane Harris, respectively”.
          3. A new Section 4.6 is hereby added to the Trust Agreement, to follow
Section 4.5 and to precede Article V, and shall read as follows:
          “4.6 2005 Distributions. Notwithstanding anything to the contrary in
this Trust Agreement, all deferred shares and all cash or other assets accounts
held for William Jordan and Robert Frazer under any Plan funded through this
Trust shall be distributed by the Trustee at the direction of the Company’s
General Counsel prior to December 31, 2005. Such distribution will be includible
in the reportable taxable incomes of William Jordan and Robert Frazer,
respectively for the taxable year 2005. This distribution is in accordance with
Question and Answer 20 of Internal Revenue Service Notice 2005-1, and shall
terminate the participation of such individuals in the Trust Fund. Such
distribution shall be made in cash or in kind, as

1



--------------------------------------------------------------------------------



 



applicable. The cash and other asset account amounts (other than any shares of
Flowserve Corporation stock or dividends thereon) held for the benefit of Ronald
F. Shuff under the following employee benefit plans:

      The Duriron Company, Inc. Long-Term Incentive Plan as Restated November 1,
1993         The Duriron Company, Inc. Deferred Compensation Plan for Directors
        The Duriron Company, Inc. Long-Term Incentive Plan         The Duriron
Company, Inc. Incentive Plan for Key Employees Amended and Restated Effective
January 1, 1992         The Duriron Company Inc. 1996-1008 Long-Term Incentive
Plan         Flowserve Corporation Deferred Compensation Plan

shall be distributed prior to January 1, 2006, to Ronald F. Shuff. Such amounts
shall constitute payment of all Flowserve non-stock deferrals and accruals
thereon and will be included in the taxable income of Ronald F. Shuff for
taxable year 2005. This distribution is in accordance with Question and Answer
20 of Internal Revenue Service Notice 2005-1. Such payment shall be made in
cash. The cash and other assets accounts (other than any shares of Flowserve
Corporation stock or dividends thereon) held for the benefit of Diane Harris
under the following benefit plans:

      The Duriron Company, Inc. Retirement Compensation Plan for Directors      
  The Duriron Company, Inc. Amended and Restated Director Deferral Plan        
Flowserve Corporation Amended and Restated Director Cash Deferral Plan

shall be distributed to Diane Harris prior to January 1, 2006. Such amounts
shall constitute payment of all Flowserve non-stock deferrals and accruals
thereon and shall be included in the income of Diane Harris for taxable year
2005. This distribution is in accordance with Question and Answer 20 of Internal
Revenue Service Notice 2005-1. Such payment shall be made in cash.
          4. Exempt as amended hereby, the Duriron Company, Inc. First Master
Benefit Trust Agreement, as heretofore amended, shall remain in full force and
effect.

                          Flowserve Corporation       Bank One, Dayton
 
                       
By:
  Pension and Investment Committee       By:                          
 
  By:   /s/ Mark A. Blinn, Member           Its:    
 
                       

Dated: December 14, 2005

2